Citation Nr: 0520273	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from April 1968 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for 
peripheral neuropathy, to include as due to Agent Orange 
exposure.  During the course of the appeal, the case was 
transferred to the RO in Waco, Texas.

This case was previously before the Board in March 2005 when 
it was remanded following a change of accredited 
representative to allow the Texas Veterans Commission the 
opportunity to submit argument on the veteran's behalf.  This 
was accomplished in May 2005 and the Board proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran served in Vietnam from November 1968 to 
December 1969.

3.  Peripheral neuropathy was not manifest within two years 
of exposure to Agent Orange and is not completely resolved.

4.  The competent medical evidence does not relate the 
veteran's peripheral neuropathy to service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in service and may not 
be presumed incurred therein.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records show that he was in Vietnam 
from November 1968 to December 1969.  There are no complaints 
of pain or numbness in the extremities shown in the service 
medical records and no diagnosis of peripheral neuropathy in 
service.

In December 2000, the veteran was treated at a VA clinic with 
a history of burning in his hands and feet.  He indicated 
that this had been going on for four weeks, 24 hours a day.  
He was referred to the neurology clinic for evaluation and 
for laboratory workup for suspected peripheral neuropathy, 
possibly due to alcohol.  

In a May 2001 statement, a VA neurologist wrote that the 
veteran was currently under her care for neurological 
problems.  His condition was so advanced that he was 
wheelchair dependent and in chronic pain.

On VA examination in July 2001, the veteran indicated that he 
had not worked since April 1999 because of his peripheral 
neuropathy.  He gave a history of serving in Vietnam, mostly 
as a driver.  He reported that he was being followed by a 
neurologist through VA and had been using a wheelchair since 
February 2001 because of difficulty with ambulation and a 
burning sensation in his feet with pain and numbness for at 
least the past two to three years.  The veteran reported a 
history of alcohol use.  The examiner indicated that the 
medical records had been reviewed, and stated that in his 
opinion the peripheral neuropathy was secondary to chronic 
ethanol abuse.

In September 2001, the RO denied service connection for 
peripheral neuropathy.  In October 2001, a VA outpatient 
clinic note indicates that the veteran sought documentation 
for the record that he never abused alcohol, stating that he 
was drinking for pain relief and to help him get to sleep at 
night, but never abused alcohol and was no longer drinking.  
The veteran's VA primary care physician amended the clinical 
records to reflect the veteran's statement that he never 
abused alcohol.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection in the September 2001 rating decision, 
a May 2003 statement of the case (SOC), and an October 2003 
letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the October 2003 letter to 
the veteran.  

While the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ in October 2003, prior to 
transfer and certification of the appellant's case to the 
Board, and as described above the content of the notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not constitute prejudicial error, as 
the notification requirements of the VCAA have been satisfied 
and the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for service connection 
for peripheral neuropathy.  VA provided an examination of the 
veteran in July 2001 and an opinion on the etiology of the 
veteran's peripheral neuropathy was provided.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim for service connection for peripheral neuropathy and 
to inform the veteran of that evidence.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  "The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Note 2 to 38 C.F.R. § 3.309.  Presumptive service 
connection for these disorders as a result of herbicide 
exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

In this case, the evidence shows that the veteran served in 
Vietnam and is presumed exposed to Agent Orange.  However, he 
may not be service connected for peripheral neuropathy on a 
presumptive basis because, while he does have peripheral 
neuropathy, it is not "acute or subacute" peripheral 
neuropathy as defined under 38 C.F.R. § 3.309 which is the 
only type of peripheral neuropathy for which a presumption of 
service connection is allowed due to Agent Orange.  As noted 
above, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  Note 2 to 
38 C.F.R. § 3.309.  Peripheral neuropathy is not shown in the 
service medical records, and is not shown until many years 
following service, and most significantly he has a current 
diagnosis and therefore is cannot be considered "resolved."  
As such, presumptive service connection as a result of 
herbicide exposure is not warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  However, after a thorough review of the 
record, the Board finds that there is no convincing evidence 
that the veteran's currently diagnosed peripheral neuropathy 
is related to service.  A VA medical opinion addressed this 
question and found that the peripheral neuropathy was related 
to the veteran's use of ethanol.  While the veteran disagrees 
with this medical conclusion, arguing that he never abused 
alcohol, this opinion is based not only on the veteran's 
statement regarding his alcohol use, but a review of the 
medical records which document the veteran's medical 
treatment, including treatment and counseling for alcohol 
use.  Furthermore, by the veteran's own statements, which the 
examiner relied on in making his medical opinion, the veteran 
places the onset of his peripheral neuropathy as many years 
following his discharge from service.  In a December 2000 
treatment record, he described burning in his hands and feet 
which had been going on for four weeks.  On VA examination in 
July 2001, he described pain and numbness in his feet for at 
least the past two to three years.  In either case, this is 
many years after his discharge from service and too remote to 
be causally linked. 

The Board has considered the veteran's statements regarding 
the etiology of his peripheral neuropathy; however, this is 
not competent evidence to show that peripheral neuropathy 
began in service or to link his peripheral neuropathy to 
exposure to Agent Orange.  Competent lay evidence is defined 
as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2004).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2004).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the diagnosis 
and etiology of his peripheral neuropathy.

The preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy.  Because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to exposure to Agent Orange in service, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

